Case: 19-60150      Document: 00515458439         Page: 1    Date Filed: 06/19/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                      No. 19-60150                           June 19, 2020
                                                                            Lyle W. Cayce
BIKRAMJIT SINGH, also known as Bikram Thapa,                                     Clerk


              Petitioner,

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

              Respondent.


                       Petition for Review of the Order of the
                           Board of Immigration Appeals
                               BIA No. A208 564 791


Before SMITH, HO, and OLDHAM, Circuit Judges.
PER CURIAM:*
       Bikramjit Singh petitions for review of a Board of Immigration Appeals
(“BIA”) order affirming the denial of his application for asylum, withholding of
removal, and protection under the Convention Against Torture (“CAT”). Singh
claims his application should have been granted because he was beaten up by
rival political party members in India. We deny his petition.
       Singh is a Sikh. He lived in the Punjab State of India. While in India,
Singh joined the Mann Party, a political party that “works for the Sikh people”



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60150     Document: 00515458439     Page: 2   Date Filed: 06/19/2020



                                  No. 19-60150
and advocates for an autonomous Sikh state of Khalistan. As a Mann Party
member, Singh served food, set up chairs at events, collected funds, and put
up party posters.
      One day he was hanging up posters when members of the Badal Party—
a political party in coalition with the governing Bharatiya Janata Party
(“BJP”)—told him to stop. Singh refused, so the Badal Party members beat him
with a wooden stick until he lost consciousness. He was brought home, and a
village doctor saw him. He had swelling in his shoulder and the back of his legs
for five to six days. He took pain medication and soon recovered.
      A couple of months later, Singh says he was again beaten up by Badal
Party members. They demanded he leave the Mann Party and threatened to
kill him if he did not stop working for the party. Singh again went to a local
doctor and received pain medicine. He was not “hurt . . . that much” from this
attack, and the swelling in his head and legs subsided after three to four days.
Following this attack, Singh stayed with a family friend in a nearby village for
forty-five to fifty days with no incident.
      Singh arrived in the United States without valid documentation. The
government commenced removal proceedings. Conceding his removability,
Singh applied for asylum, withholding of removal, and CAT protection.
      The Immigration Judge (“IJ”) found Singh to be a credible witness and
took Singh’s testimony to be true. Even so, the IJ denied his asylum
application. Although “reprehensible,” the two beatings by the Badal Party
members “d[id] not rise to the level of harm requisite for [past] persecution.”
Further, Singh could not show a well-founded fear of future persecution
because his family had remained in his village with no incidents and there was
no evidence that Singh could not relocate to another part of India. Because
Singh fell short on his asylum claim, the IJ denied withholding of removal and


                                         2
    Case: 19-60150     Document: 00515458439      Page: 3    Date Filed: 06/19/2020



                                  No. 19-60150
his request for CAT protection. The BIA affirmed on substantially the same
grounds.
      We review the BIA’s order (and the IJ’s to the extent it informed the BIA)
for substantial evidence. Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006);
Masih v. Mukasey, 536 F.3d 370, 373 (5th Cir. 2008). Under the substantial-
evidence standard, we will only grant the petition for review when the record
evidence “compels” a conclusion contrary to the BIA’s. Chen, 470 F.3d at 1134
(quotation omitted). “The applicant has the burden of showing that the
evidence is so compelling that no reasonable factfinder could reach a contrary
conclusion.” Id. Our review is thus a “deferential” one: “[W]e cannot reverse
the BIA simply because we disagree with the BIA’s apprehension of the facts.”
Silwany-Rodriguez v. I.N.S., 975 F.2d 1157, 1160 (5th Cir. 1992).
      Asylum is discretionary relief available to “refugees.” 8 U.S.C.
§ 1158(b)(1)(B)(i). The statute defines a “refugee” as “any person . . . who is
unable or unwilling to return to . . . [his or her home] country because of
persecution or a well-founded fear of persecution on account of [a protected
ground].” 8 U.S.C. § 1101(a)(42)(A). Thus, to be eligible for asylum, Singh
needed to prove he suffered past persecution or had a well-founded fear of
future persecution. 8 C.F.R. § 208.13(b). And even if Singh had been “classified
as a refugee on [that] basis,” he is “not automatically entitle[d] . . . to asylum.”
Chen, 470 F.3d at 1135. Rather, the Government retains discretion to grant
asylum to eligible refugees. See id.; 8 U.S.C. § 1252(b)(4)(D) (“[T]he Attorney
General’s discretionary judgment whether to grant [asylum] relief [to a
refugee] shall be conclusive unless manifestly contrary to the law and an abuse
of discretion.”).
      “Persecution” for purposes of asylum “is an extreme concept.” Arif v.
Mukasey, 509 F.3d 677, 680 (5th Cir. 2007) (quoting Fatin v. I.N.S., 12 F.3d
1233, 1243 (3d Cir. 1993)). It “does not include every sort of treatment our
                                         3
    Case: 19-60150     Document: 00515458439     Page: 4   Date Filed: 06/19/2020



                                  No. 19-60150
society regards as offensive.” Id. Nor does persecution “encompass all
treatment that our society regards as unfair, unjust, or even unlawful or
unconstitutional.” Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir. 2006)
(quotation omitted). The harm suffered by an applicant “must be extreme
conduct to qualify for asylum protection.” Id. (quotation omitted; emphasis
added).
      While we do not minimalize the harm that Singh alleged, the Board had
substantial evidence to find these incidents did not rise to the “extreme” level
of past persecution. Two recent decisions are persuasive. In Singh v. Whitaker,
751 F. App’x 565 (5th Cir. 2019) (per curiam), we assessed the asylum claim of
Jashanpreet Singh, also a member of the Mann Party. Id. at 567. He also
claimed two attacks from another political party, the BJP. In the first attack,
he was slapped and threatened by three BJP members. Id. In the second, he
was beaten by four BJP members for five or six minutes. Id. His injuries did
not require hospitalization, he was treated with pain medication and ointment
from a village doctor, and he healed in about a week. Id. We held that the BIA
had substantial evidence to find that those two beatings were not such
“extreme conduct” so as to constitute persecution. Id.
      The Ninth Circuit reached a similar conclusion in Gill v. Barr, 765 F.
App’x 225 (9th Cir. 2019) (per curiam). That case involved Taljinder Singh, who
also was a member of the Mann Party. He also claimed that he was attacked
twice by another political party, the Congress Party. The first time, the
“Congress Party members stopped Singh’s motorbike, pushed him, punched
him, and threatened to kill him if he continued supporting the Mann Party.”
Id. at 225. The “following year he was again severely beaten and threatened
by Congress Party members.” Id. These facts did not compel a finding of past
persecution either because the attacks were separated by a year and Singh “did
not require significant medical attention.” Id. at 226. The “use of force in [his]
                                        4
      Case: 19-60150      Document: 00515458439          Page: 5     Date Filed: 06/19/2020



                                       No. 19-60150
case was not so extreme as to necessarily rise to the level of past persecution.”
Id.
       Our conclusion follows from the requirements of our substantial-
evidence review, see Silwany-Rodriguez, 975 F.2d at 1160, and the decisions in
Singh and Gill. Here, as in those cases, “[t]he evidence does not compel the
conclusion that Singh suffered mistreatment rising to the level of [past]
persecution.” Singh, 751 F. App’x at 567 (emphasis added); see also Silwany-
Rodriguez, 975 F.2d at 1160 (“ The evidence must not merely support the
alien’s conclusion but must compel it.”). And while Singh argues that his case
is different because he once lost consciousness, he points to no “permanent
physical injury” or “hospitalization” that we’ve previously considered to be
indicative of past persecution. Majd, 446 F.3d at 596; Shufang Li v. Holder,
579 F. App’x 225, 226 (5th Cir. 2012).
       Next, Singh argues the BIA lacked substantial evidence in rejecting his
well-founded fear of future persecution. He says the BIA should not have relied
on the fact that his family still lives safely in his village. But we’ve previously
said a family’s continued presence suggests an applicant’s fear of future
persecution is not well-founded, especially when that fear is from a national
entity such as a political party. See Eduard, 379 F.3d at 193 (“[O]ngoing family
safety seems to be an even stronger indicator of ‘unreasonable’ fear when the
feared persecutor has a national influence.”). Here too the BIA had substantial
evidence. †




       †  Singh also argues that the BIA erred by not considering the IJ’s decision on internal
relocation. But by affirming the IJ’s conclusion that his family’s continued presence in the
same village in India undercut any fear Singh may have about future persecution, the BIA
did not need to consider another ground—such as internal relocation—that also would
undercut his alleged fear. I.N.S. v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule
. . . agencies are not required to make findings on issues the decision of which is unnecessary
to the results they reach.”).
                                              5
    Case: 19-60150     Document: 00515458439        Page: 6   Date Filed: 06/19/2020



                                  No. 19-60150
      Singh’s remaining challenges to the BIA order fare no better. Singh is
ineligible for humanitarian asylum because he did not meet his burden to
prove past persecution. See Alvarado-Velasquez v. Sessions, 722 F. App’x 365,
366 (5th Cir. 2018) (citing Shehu v. Gonzales, 443 F.3d 435, 440 (5th Cir.
2006)). And Singh’s failure to establish any asylum claim necessarily precluded
withholding of removal, which requires a higher standard of proof. See Chen,
470 F.3d at 1138. Finally, Singh did not challenge the IJ’s CAT determination
in his briefing to the BIA. Thus, his claim for CAT protection is unexhausted,
and we may not consider it. Sattani v. Holder, 749 F.3d 368, 373 n.6 (5th Cir.
2014) (“Petitioners also did not raise this issue in their brief to the BIA and
thus failed to exhaust it, barring our review.”).
      Singh’s petition for review is DENIED.




                                        6